HAND, District Judge
(after stating the facts as above). [1] Section 64b (3) controls in such a case, and limits the allowance to services rendered “to the bankrupt in involuntary cases while performing the duties herein prescribed.” The duties of bankrupts are prescribed in section 7 of the act, of which only subdivisions 1, 8, and 9 are here pertinent. I cannot agree that a bankrupt in ordinary cases needs an attorney to attend at. the hearing of his discharge or at the first meeting. In re Kross (D. C.) 96 Fed. 816. His duty is only to answer truthfully, and that needs no attorney. The theory is, I suppose, that the right of examination may be abused, and that he should be protected, but the abuse of examination can only be when it goes into such clearly irrelevant matters as need no expert legal advice to distinguish. The utmost latitude should be allowed. So far as manner and method of examination may be abused, as such examinations take place before a commissioner or referee, the bankrupt is protected from being misused without an attorney.
[2] Attending a sale of the bankrupt’s assets is his privilege, not his duty.
[3] For preparing the schedules and attendance Judge Brown fixed the fee of $30 for usual cases, with $20 for the discharge. Re Kross, supra. I should prefer to say that, except in unusual cases, the bankrupt should have no lawyer at the hearings and examinations, unless he wishes himself to pay him. Nor can I see that getting a discharge is a duty imposed upon the bankrupt.
■Allowance $50.